                           IN THE UNITED STATES DISTRICT COURT

                         FOR THE WESTERN DISTRICT OF WISCONSIN



UNITED STATES OF AMERICA,

                                     Plaintiff,                      ORDER

                               v.                                14-cr-126-jdp-1

LUCAS STEWART,

                                     Defendant.



       A hearing on the probation office's petition for judicial review of Lucas Stewart’s

supervised release was held on July 24, 2019, before U.S. District Judge James D. Peterson. The

government appeared by Assistant U.S. Attorney Meredith P. Duchemin. Defendant was present

in person and by counsel David R. Karpe. Also present by telephone was U.S. Probation Officer

Brad Schalow.

       From the record, I make the following findings of fact.

                                             FACTS

       Defendant was sentenced in the Western District of Wisconsin on August 19, 2015,

following his conviction for Felon in Possession of Ammunition, in violation of 18 U.S.C.

§ 922(g)(1). This offense is a Class C felony. He was committed to the custody of the Bureau of

Prisons to serve a term of imprisonment of 42 months, to be followed by a three-year term of

supervised release. On November 21, 2017, defendant’s term of supervised release commenced.

       Defendant violated Special Condition No. 15 requiring that he submit to drug testing.

Defendant stipulated that he missed two drug tests, on November 19, 2018, and April 16, 2019.
Evidence at the hearing established that he also missed a drug test on June 9, 2018, although

defendant had offered an excuse for that missed test.

       Defendant violated Standard Condition No. 2 requiring him to a complete written report

within the first five days of each month. Defendant failed to submit monthly supervision report

forms to his probation officer for the following months: January 2018, June 2018, November 2018,

December 2018, January 2019, and February 2019. Officer Schalow also testified that defendant

had not filed his report for June 2019.

       Defendant also failed to follow Officer Schalow’s instructions in two respects. First,

defendant did not attend any dual diagnosis treatment between November 12, 2018, and July 3,

2019, despite the requirement in Special Condition No. 14 that he participate in mental health

treatment, and the requirement in Special Condition No. 15 that he participate in substance abuse

treatments. Second, defendant failed to follow Officer Schalow’s instruction that he not use

cannabidiol (CBD) products, pursuant to this court’s policy for those under supervision. I do not

find that these failures constitute violations because defendant’s actions do not directly contradict

the written terms of his supervision.

       Defendant’s criminal history category is V. Defendant’s violations are Grade C violations

under §7B1.1(a)(3). A Grade C violation coupled with criminal history category of V results in an

advisory guideline range of imprisonment of 7 to 13 months. The maximum term of supervised

release that can be re-imposed is 36 months, less any term of imprisonment imposed upon

revocation, pursuant to 18 U.S.C. § 3583(b)(2).

                                          CONCLUSIONS

       Defendant has violated some terms of his supervision, but those violations alone would not

warrant revocation. His more serious problems are: (1) he has not fully engaged in treatment, and


                                                     2
(2) he has engaged in disrespectful, angry, and sometimes defiant behavior that makes him difficult

to supervise. Based on my discussion with defendant at the hearing, I conclude the defendant’s

needs and the interests of justice will best be served by continuing his supervision under updated

and clarified terms of supervision. Accordingly, defendant’s supervision is continued on the terms

below, which reflect the current versions standard and special conditions in this district.

       I offer here a few words of explanation of the conditions most at issue now.

       The court’s policy is that those under supervision may not use CBD products with a

prescription. CBD products may contain enough THC to result in a positive drug test, which would

frustrate testing for marijuana use. Defendant acknowledges that he understands the court’s CBD

policy and he has agreed to the new Standard Condition No. 5.

       The court expects defendant to engage in regular sessions with his mental health/substance

abuse treatment provider. The court is not satisfied with the current arrangement under which

defendant gets treatment only when he feels the need. The court will leave it to defendant’s

treatment provider, Officer Schalow, and defendant himself to set the schedule for those regular

sessions. The court is available to resolve disputes if necessary.

       Defendant has agreed to allow Officer Shallow access to certain information about his

mental health treatment. It is the court’s understanding that Officer Shallow may contact

defendant’s providers to find out when he has received treatment and what medications defendant

has been prescribed. Defendant’s discussions during counselling with his mental health treatment

provider may remain confidential. Officer Schalow may ask defendant to execute a consent to

release of information consistent with the court’s order.

       Officer Schalow will provide defendant with the federal definition of “dangerous weapon.”




                                                     3
                                                ORDER

           IT IS ORDERED that the period of supervised release imposed on defendant on August

     19, 2015, is CONTINUED, on the terms stated below, which supersede the terms imposed on

     August 19, 2015.


          STANDARD CONDITIONS OF                                           JUSTIFICATION
               SUPERVISION
1)      Defendant shall not knowingly leave the           To provide community protection, rehabilitation for
        judicial district in which defendant is being     defendant, and to enable the supervising probation
        supervised without the permission of the          officer’s statutory duty to keep informed of
        Court or probation officer.                       defendant’s location, conduct, condition, and
                                                          compliance.
                                                          18 U.S.C. § 3553(a)(1), (a)(2)(B) and (C);
                                                          18 U.S.C. § 3563(b)(14);
                                                          18 U.S.C. § 3603(2) and (7);
                                                          USSG §5B1.3(b)(1)(A), (C), (D) and (b)(2); USSG
                                                          §5D1.3(b)(1)(A), (B), (C) and (b)(2).
2)      Defendant is to report to the probation           To provide community protection, rehabilitation for
        office as directed by the Court or probation      defendant, to ensure officer and defendant safety, and
        officer and shall submit a complete written       to enable the supervising probation officer’s statutory
        report within the first five days of each         duty to keep informed of defendant’s location,
        month, answer inquiries by the probation          conduct, condition, and compliance.
        officer, and follow the officer’s instructions.   18 U.S.C. § 3553(a)(1), (a)(2)(B), (C) and (D);
        The monthly report and the answer to              18 U.S.C. § 3563(b)(15) and (17);
        inquiries shall be truthful in all respects       18 U.S.C. § 3603(2), (3), (4) and (7);
        unless a fully truthful statement would tend      USSG §5B1.3(b)(1)(B)(C), (D), (E) and (b)(2);
        to incriminate defendant, in violation of         USSG §5D1.3(b)(1)(B), (C), (D) and (b)(2).
        defendant’s constitutional rights, in which
        case defendant has the right to remain
        silent.




                                                          4
3)   Defendant      shall     maintain       lawful   Evidence based practice research indicates that
     employment, seek lawful employment, or           lawful, stable employment and education are pro-
     enroll and participate in a course of study or   social activities that reinforce the rehabilitation of
     vocational training that will equip              defendant. Employment and education have been
     defendant for suitable employment, unless        identified as risk factors for recidivism.
     excused by the probation officer or the          18 U.S.C. § 3553(a)(2)(B), (C) and (D);
     Court.                                           18 U.S.C. § 3563(b)(4) and (5);
                                                      18 U.S.C. § 3603(2), (3), (4) and (7);
                                                      USSG §5B1.3(b)(1)(C), (D) and (E);
                                                      USSG §5D1.3(b)(1)(B), (C) and (D).
4)   Defendant shall notify the probation officer     To provide community protection, rehabilitation for
     within seventy-two hours of any change in        defendant, to ensure officer and defendant safety, and
     residence, employer, or any change in job        to enable the supervising probation officer’s statutory
     classification.                                  duty to keep informed of defendant’s location,
                                                      conduct, condition, and compliance.
                                                      18 U.S.C. § 3553(a)(2)(C);
                                                      18 U.S.C. § 3563(b)(13), (15), (16) and (19);
                                                      18 U.S.C. § 3603(2), (3), (4) and (7);
                                                      USSG §5B1.3(b)(1)(D) and (b)(2);
                                                      USSG §5D1.3(b)(1)(C).

5)   Defendant shall not purchase, possess, use,      Evidence based practice research indicates the use of
     distribute, or administer any narcotic or        illicit chemicals is a risk factor for recidivism. This
     other controlled substance, or any               condition is recommended to assist with defendant’s
     paraphernalia related to such substances,        rehabilitation, officer and defendant safety, and to
     except as prescribed by a physician.             protect the public.
     Defendant shall not use any product              18 U.S.C. § 3553(a)(1), (a)(2)(A), (B) and (C);
     containing     cannabidiol     (CBD)    or       18 U.S.C. § 3563(b)(7);
     tetrahydrocannabinol (THC), except as            18 U.S.C. § 3603(3);
     prescribed by a physician.                       USSG §5B1.3(b)(1)(A), (B), (C) and (D);
                                                      USSG §5D1.3(b)(1)(A), (B) and (C).




                                                      5
6)    Defendant shall not visit places where          Evidence based practice research indicates that
      defendant knows or has reason to believe        frequenting places where illicit chemicals are sold,
      controlled substances are illegally sold,       used, distributed or administered increases the risk
      used, distributed, or administered.             that defendant will purchase, use or possess illicit
                                                      chemicals. Individuals involved in the distribution
                                                      of illicit chemicals present a risk of peer association
                                                      as identified in the research. This condition supports
                                                      rehabilitation of defendant and promotes public
                                                      safety.
                                                      18 U.S.C. § 3553(a)(1), (a)(2)(B) and (C);
                                                      18 U.S.C. § 3563(b)(6);
                                                      18 U.S.C. § 3603(3);
                                                      USSG §5B1.3(b)(1)(A), (B), (C), (D) and (b)(2);
                                                      USSG §5D1.3(b)(1)(A), (B) and (C).
7)    Defendant shall not meet, communicate, or       Evidence based practice research indicates that
      spend time with any persons defendant           association with peers involved in criminal activity
      knows to be engaged in criminal activity or     increases the risk of recidivism. This condition
      planning to engage in criminal activity.        promotes and encourages pro-social relationships that
                                                      are conducive to a law-abiding lifestyle.
                                                      18 U.S.C. § 3553(a)(1), (a)(2)(A), (B) and (C);
                                                      18 U.S.C. § 3563(b)(6); 18 U.S.C. § 3603(3);
                                                      USSG §5B1.3(b)(1)(B), (C) and (D);
                                                      USSG §5D1.3(b)(1)(B) and (C).
8)    Defendant shall permit a probation officer      Community contacts ensure compliance with court-
      to visit defendant at home, work, or some       ordered conditions and assist defendant in
      other     mutually    convenient     location   maintaining a law-abiding lifestyle.
      designated by the probation officer at any      18 U.S.C. § 3553(a)(1), (a)(2)(A), (B), and (C);
      reasonable time and shall permit                18 U.S.C. § 3563(b)(13), (15), (16) and (17);
      confiscation of any contraband observed in      18 U.S.C. § 3603(2), (3), (4) and (7);
      plain view by the probation officer.            USSG§ 5B1.3(b)(1)(A), (B), (C), (D) and (b)(2);
                                                      USSG §5D1.3(b)(1)(A), (B), (C) and (b)(2).
9)    Defendant shall notify the probation officer To provide for community safety and rehabilitation
      within seventy-two hours of being arrested of defendant.
      or questioned by a law enforcement officer. 18 U.S.C. § 3553(a)(1), (a)(2)(A), (B) and (C);
                                                   18 U.S.C. § 3563(b)(18);
                                                   18 U.S.C. § 3603(2), (3), (4) and (7);
                                                   USSG § 5B1.3 (b)(1)(A), (B), (C) and (D);
                                                   USSG § 5D1.3 (b)(1)(A), (B) and (C).
10)   Not imposed.
11)   Not imposed.




                                                      6
12)    Defendant shall not possess a firearm, To comply with statutory provisions. To provide for
       ammunition,   destructive  device,  or community safety, as well as the safety of the
       dangerous weapon.                      supervising U.S. probation officer.
                                              18 U.S.C. §§ 921 and 922; 18 U.S.C. § 5363(b)(10);
                                              USSG § 5D1.3(c)(10); and U.S. v. Armour, 804 F.3d
                                              859, 869 (7th Cir. 2015).



 SPECIAL CONDITIONS OF SUPERVISION                                        JUSTIFICATION
1)    Provide the supervising U.S. Probation Based on defendant’s limited employment history
      Officer any and all requested financial and the need to monitor his ability to support himself
      information, including copies of state and through legitimate means.
      federal tax returns.
2)    Submit person, property, residence, papers,         Based on the nature of the offense of conviction and
      vehicle, or office to a search conducted by a       the need to protect the public from further criminal
      U.S. Probation Officer at a reasonable time         activity perpetrated by defendant as suggested by his
      and manner, whenever the probation officer          criminal history and the need to ensure the safety of
      has reasonable suspicion of contraband or of        the supervising U.S. probation officer.
      the violation of a condition of release relating
      to substance abuse or illegal activities; failure
      to submit to a search may be a ground for
      revocation; defendant shall warn any other
      residents that the premises defendant is
      occupying may be subject to searches
      pursuant to this condition.
3)    Participate in mental health referral,              Based on defendant’s history of mental health
      assessment, and treatment as approved by            instability and recent emotional instability
      the supervising U.S. Probation Officer and          demonstrated on supervised release. Treatment is
      comply with all rules, regulations, and             recommended to further the sentencing goal of
      recommendations of the mental health                rehabilitation.
      agency or its representative to the extent
      approved by the supervising U.S. Probation
      Officer. Mental health treatment must be
      provided on a regular schedule, to be
      determined by defendant, the supervising
      officer, and defendant’s treatment provider.
      Defendant will allow his treatment providers
      to disclose when defendant has attended
      treatment sessions and to disclose any
      prescribed or recommended medication. If
      defendant is eligible for funding from any
      source to cover the cost of treatment,
      defendant is to make reasonable efforts to
      obtain such funding.        Participation in


                                                          7
       treatment does not require payment by
       defendant unless it is clear defendant can
       afford it.
4)     Participate in a substance abuse evaluation        Based on the nature of defendant’s substance abuse
       and recommended treatment. If defendant            history, the need to refer defendant for treatment
       is eligible for funding from any source to         services, and to hold defendant accountable to
       cover the cost of treatment, defendant is to       support his own efforts to obtain and maintain
       make reasonable efforts to obtain such             sobriety.
       funding. Participation in treatment does
       not require payment by defendant unless it is
       clear defendant can afford it. Defendant
       shall submit to drug testing beginning within
       15 days of defendant’s release and 60 drug
       tests annually thereafter. The probation
       office may utilize the Administrative Office
       of the U.S. Courts’ phased collection process.
5)     Abstain from the use of alcohol.                   Based on defendant’s history of alcohol use and
                                                          alcohol-related violations during his term of
                                                          supervised release.
6)     Defendant shall not patronize any taverns, Based on defendant’s history of alcohol-related
       bars, liquor stores, night clubs or other violations during his term of supervised release.
       establishments where the primary item of
       sale is alcohol

     Mandatory Conditions - 18 U.S.C. § 3563(a) and 18 U.S.C. § 3583(d)

        •   Defendant shall not commit another federal, state, or local crime. [Note: Any defendant
            that has been convicted of a felony offense, or is a prohibited person, shall not possess a
            firearm, ammunition, or destructive device pursuant to 18 U.S.C. §§ 921 and 922.]

        •   Defendant shall not illegally possess a controlled substance. The defendant is subject to
            drug testing according to 18 U.S.C. §§ 3563(a)(5) and 3583(d).




                                                         8
•   Defendant shall cooperate with the collection of DNA by the U.S. Justice Department
    and/or the U.S. Probation and Pretrial Services Office as required by Public Law 108-
    405.


Entered this 30th day of July 2019.

                                         BY THE COURT:

                                         /s/

                                         James D. Peterson
                                         District Judge




                                               9
